SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K/A CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 17, 2011 COPANO ENERGY, L.L.C. (Exact name of registrant as specified in its charter) Delaware 001-32329 51-0411678 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 2727 Allen Parkway, Suite1200 Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (713) 621-9547 Not Applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) This Form 8-K/A is being filed as an amendment to thereport on Form 8-K filed by Copano Energy, L.L.C. (“Copano”)on May 23, 2011.The sole purpose of this amendment is to disclose Copano’s decision regarding how frequently it will conduct unitholder advisory votes on executive compensation (“Say on Pay” votes) Item 5.07Submission of Matters to a Vote of Security Holders. At Copano’s annual meeting of unitholders held on May 18, 2011,Copano's Board of Directors recommended andits unitholders approved a three-year frequency for Say on Pay votes.On August 31, 2011, in light of the voting results, Copano’s Board determined that Copano will hold an advisory Say on Pay vote every three years at its annual unitholders’ meeting. The next unitholder vote regarding the frequency of Say on Pay votes will be held at Copano’s 2017 annual meeting of unitholders. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COPANO ENERGY, L.L.C. September 7, 2011 By: /s/ Douglas L. Lawing Douglas L. Lawing Executive Vice President, General Counsel and Secretary
